On Petition for Rehearing.
A petition for a rehearing has been filed by the plaintiffs. All of the matters covered by the petition for a rehearing were argued and considered at the time the case was before this court originally, excepting that it is contended for the first time in the petition for rehearing that, even though plaintiff cannot recover judgment to the effect that a public road existed at the place contended for by him, none the less this court should find that a road existed where the witnesses for the defendant testified it was located. The action is based upon the theory that a public road was obstructed where the plaintiff contended a *Page 142 
public road existed. Under the pleadings there is no            2
contention that any public road was obstructed other than the road contended for by the plaintiff and this having been decided adversely to plaintiff's contentions, it would be, in the opinion of the writer, going beyond the pleadings, as well as the evidence, to pass upon the question of the existence of a public road at some other place. This question is not before this court for review, and was not, and cannot be determined by this court in this action. The mere fact that plaintiff has failed in this action does not preclude him from taking any action that he may desire for the obstruction of some other road, and this court would be going beyond its power of review to pass upon the question of the existence or nonexistence of some other road. For these reasons the petition for a rehearing should be and accordingly is denied.
FRICK and CHERRY, JJ., concur.